DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 9 and 21 recites the limitation "the support structure".  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the support structure is interpreted as “a support structure”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7, 12, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stabler et al. (US 2016/0257424 A1).

Regarding claim 1, Stabler teaches a landing structure for an unmanned aerial vehicle (Fig. 1, “UAV”, 101) comprising: a ground based platform (Fig. 1, “base”, 104); a guide structure (Fig. 1, “track”, 103) for receiving an unmanned aerial vehicle (Figs. 3-5), the guide structure being mounted on the ground base platform (Fig. 1 shows “track” 103 mounted of “base” 104) and having an inner diameter greater than a smallest outer diameter of an unmanned aerial vehicle landing gear (Fig. 1, “elongated member”, 109) and less than the largest outer diameter of the unmanned aerial vehicle landing gear (As shown in Figs. 3-5; Described in Paras. [0049] & [0053]).
Regarding claim 7, Stabler teaches the landing structure for an unmanned aerial vehicle of claim 1, wherein the guide structure (Fig. 1, “track”, 103) is a ring (Fig. 1 shows “track” 103 as a ring) disposed a spaced distance from the platform (Fig. 1 shows “track” 103 spaced above “base” 104).

Regarding claim 12, Stabler teaches a system for landing an unmanned aerial vehicle (Figs. 1-5) comprising: an unmanned aerial vehicle (Fig. 1, “UAV”, 101); a ground-based platform  (Fig. 1, “base”, 104); and a guide structure (Fig. 1, “track”, 103) for receiving the unmanned aerial vehicle (Figs. 3-5), the guide structure being mounted on the ground base platform (Fig. 1 shows “track” 103 mounted of “base” 104), the guide structure having an inner diameter greater than a smallest outer diameter of the unmanned aerial vehicle landing gear (Fig. 1, “elongated member”, 109) and less than the largest outer diameter of the unmanned aerial vehicle landing gear (As shown in Figs. 3-5; Described in Paras. [0049] & [0053]).

Regarding claim 19, Stabler teaches the landing structure for an unmanned aerial vehicle of claim 12, wherein the guide structure (Fig. 1, “track”, 103) is a ring (Fig. 1 shows “track” 103 as a ring) disposed a spaced distance from the platform (Fig. 1 shows “track” 103 spaced above “base” 104).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-6, 8-9, 11, 13-18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stabler et al. (US 2016/0257424 A1) in view of Sanz et al. (US 2016/0001883 A1).

Regarding claims 2 and 14, Stabler teaches the landing structure for an unmanned aerial vehicle of claim 1 and the system for landing an unmanned aerial vehicle of claim 12, but does not expressly disclose wherein the guide structure is a dish.
However, in an analogous UAV art, Sanz teaches wherein the guide structure is a dish (Figs. 2 & 4a-4e, “landing housing”, 204).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stabler wherein the guide structure is a dish, as taught by Sanz, since it would have been an obvious matter of design choice to make the different portions of the guide structure of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Additionally, the applicant’s specification does not disclose the advantages of a dish shape guide structure vs another shape, such as tracks.

Regarding claims 3 and 15, Stabler as modified by Sanz teaches the landing structure for an unmanned aerial vehicle of claim 2 and the system for landing an unmanned aerial vehicle of claim 14. Further, Sanz teaches wherein the dish (Figs. 2 & 4a-4e, “landing housing”, 204) has an opening (Figs. 2 & 4a-4e, top circular opening/rim of “landing housing” 204), the guide structure having at least one inner diameter, the greatest diameter of the at least one inner 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stabler as modified by Sanz wherein the dish has an opening, the guide structure having at least one inner diameter, the greatest diameter of the at least one inner diameter being at the dish opening, and being greater than the smallest diameter of the unmanned aerial vehicle, as further taught by Sanz, since it would have been an obvious matter of design choice to make the different portions of the guide structure of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Additionally, the applicant’s specification does not disclose the advantages of a dish shape guide structure vs another shape, such as tracks.

Regarding claims 4 and 16, Stabler as modified by Sanz teaches the landing structure for an unmanned aerial vehicle of claim 3 and the system for landing an unmanned aerial vehicle of claim 15. Further, Sanz teaches wherein the guide structure (Figs. 2 & 4a-4e, “landing housing”, 204) has at least a second inner diameter being less than the at least first diameter (Figs. 2 and 4a-4e show the first opening diameter as larger than the base diameter) and less than the largest outer diameter of the unmanned aerial vehicle landing gear (Fig. 3, “landing base”, 308; shown fitting inside the “landing housing” 204 diameter).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stabler as modified by Sanz wherein 

Regarding claims 5 and 17, Stabler as modified by Sanz teaches the landing structure for an unmanned aerial vehicle of claim 4 and the system for landing an unmanned aerial vehicle of claim 16. Further, Sanz teaches wherein the dish is tapered (Figs. 2 and 4a-4e show “landing housing” 204 as a tapered dish).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stabler as modified by Sanz wherein the dish is tapered, as further taught by Sanz, since it would have been an obvious matter of design choice to make the different portions of the guide structure of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Additionally, the applicant’s specification does not disclose the advantages of a dish shape guide structure vs another shape, such as tracks.

Regarding claims 6 and 18, Stabler as modified by Sanz teaches the landing structure for an unmanned aerial vehicle of claim 4 and the system for landing an unmanned aerial vehicle of claim 16. Further, Sanz teaches wherein the at least second inner diameter is closer to the ground based platform than the at least one inner diameter (Figs. 2 and 4a-4e show smaller second inner diameter at the base of the “landing housing” 204 closer to the bottom of the system and the ground). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stabler as modified by Sanz wherein the at least second inner diameter is closer to the ground based platform than the at least one inner diameter, as further taught by Sanz, since it would have been an obvious matter of design choice to make the different portions of the guide structure of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Additionally, the applicant’s specification does not disclose the advantages of a dish shape guide structure vs another shape, such as tracks.

Regarding claims 8 and 20, Stabler teaches the landing structure for an unmanned aerial vehicle of claim 7 and the system for landing an unmanned aerial vehicle of claim 19, but does not expressly disclose wherein the spaced distance is greater than a distance from a position along the landing gear where the diameter of the landing gear equals an inner diameter of the ring to a bottom of the landing gear.
However, Sanz teaches wherein the spaced distance is greater than a distance from a position along the landing gear where the diameter of the landing gear equals an inner diameter 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stabler wherein the spaced distance is greater than a distance from a position along the landing gear where the diameter of the landing gear equals an inner diameter of the ring to a bottom of the landing gear, as taught by Sanz, to ensure the landing gear of the UAV fits the guiding structure which would provide a more consistent landing.

Regarding claims 9 and 21, as best understood, Stabler as modified by Sanz teaches the landing structure for an unmanned aerial vehicle of claim 8 and the system for landing an unmanned aerial vehicle of claim 20. Further, Stabler teaches wherein the support structure (Fig. 1, “risers”, 105) includes a first support and a second support (Fig. 1 shows four “risers” 105) each support being disposed between the platform and the ring (Fig. 1 shows “risers” 105 between “track” 103 and “base” 104), the ring having an inner diameter, a distance between the first support and the second support being greater than the inner diameter of the ring (Fig. 1 shows distance between “risers” 105 being slightly larger than the inner diameter, inner edge to inner edge, of “track” 103).

Regarding claim 11, Stabler teaches the landing structure for an unmanned aerial vehicle of claim 1, but does not expressly disclose wherein the platform is a storage unit.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stabler wherein the platform is a storage unit, as taught by Sanz, to provide a user friendly and convenient means to transport the UAV when not in use.

Regarding claim 13, Stabler teaches the system for landing an unmanned aerial vehicle of claim 12, but does not expressly disclose wherein the unmanned vehicle landing gear is tapered.
However, Sanz teaches wherein the unmanned vehicle landing gear is tapered (Fig. 3 shows “landing base” 308 shown as tapered from top to bottom of “landing pad” 310).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stabler wherein the unmanned vehicle landing gear is tapered, as taught by Sanz, since it would have been an obvious matter of design choice to make the different portions of the landing pad of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Additionally, the applicant’s specification does not disclose the advantages of a tapered landing gear vs another shape.

Claims 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stabler et al. (US 2016/0257424 A1) in view of Pilskalns (US 2017/0050749 A1).

Regarding claims 10 and 22, Stabler teaches the landing structure for an unmanned aerial vehicle of claim 1 and the system for landing an unmanned aerial vehicle of claim 12, but does not expressly disclose wherein the guide structure is a half ring, rotatably mounted to the platform.
However, in an analogous UAV art, Pilskalns teaches wherein the guide structure is rotatably mounted to the platform (“SUAV is able to translate in directions 31, 32 and rotate back and forth in direction of arrows 33 as required to maintain a laterally and rotationally aligned, level orientation above cradle 22 of the base station 5 during landing”, Para. [0044]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stabler wherein the guide structure is rotatably mounted to the platform, as taught by Pilskalns, to align the landing ring as the UAV is landing (as discussed by Pilskalns, Para. [0044]).
Stabler as modified by Pilskalns does not expressly disclose wherein the guide structure is a half ring. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stabler as modified by Pilskalns wherein the guide structure is a half ring since it would have been an obvious matter of design choice to make the different portions of the guide structure of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707. The examiner can normally be reached Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647